FILED
                                                                              15-0005
                                                                              2/24/2015 4:27:18 PM
                                               ONE SHELL PLAZA       AUSTIN         LONDON
                                                                              tex-4267818
                                               910 LOUISIANA         BEIJING SUPREMEMOSCOW
                                                                                         COURT OF TEXAS
                                               HOUSTON, TEXAS        BRUSSELS BLAKENEW   YORK
                                                                                     A. HAWTHORNE,  CLERK
                                               77002-4995            DALLAS        PALO ALTO
                                                                     DUBAI         RIO DE JANEIRO
                                               TEL +1 713.229.1234   HONG KONG     RIYADH
                                               FAX +1 713.229.1522   HOUSTON       WASHINGTON
                                               BakerBotts.com




February 24, 2015                                                    Macey Reasoner Stokes
                                                                     TEL +1 713.229.1369
BY E-FILING                                                          FAX +1 713.229.7869
                                                                     macey.stokes@bakerbotts.com

Hon. Blake A. Hawthorne, Clerk
Supreme Court of Texas
Supreme Court Building
201 W. 14th Street, Room 104
Austin, Texas 78701
         Re:        No. 15-0005, Oncor Electric Delivery Company LLC et al. v. Public
                    Utility Commission of Texas et al., in the Supreme Court of Texas

Dear Mr. Hawthorne:
             Pursuant to Texas Rule of Appellate Procedure 53.3, CenterPoint
Energy Houston Electric, LLC will not file a response to the three petitions for
review filed on February 19, 2015 by Petitioners Oncor Electric Delivery
Company, LLC, The State of Texas’ Agencies and Institutions of Higher
Education, and Steering Committee of Cities Served by Oncor, respectively, unless
requested to do so by the Court.

             Thank you for your assistance in this matter. Please do not hesitate to
contact me if you have any questions.

                                           Very truly yours,



                                           Macey Reasoner Stokes




Active 17981213.1
Hon. Blake Hawthorne                      2             February 24, 2015


cc:      (all cc’s by electronic mail)

         Howard Fisher
         Oncor Electric Delivery Company LLC
         1616 Woodall Rodgers Frwy, Suite 6065
         Dallas, Texas 75202-1234
         howard.fisher@oncor.com

         Travis R. Wimberly
         Jonah D. Jackson
         VINSON & ELKINS LLP
         2801 Via Fortuna, Suite 100
         Austin, Texas 78746-7568
         twimberly@velaw.com

         Thomas S. Leatherbury
         Matthew C. Henry
         VINSON & ELKINS LLP
         2001 Ross Avenue, Suite 3700
         Dallas, Texas 75201-2975
         tleatherbury@velaw.com
         mhenry@velaw.com

         ATTORNEYS FOR ONCOR ELECTRIC DELIVERY COMPANY LLC


         Elizabeth R. B. Sterling
         Office of the Attorney General
         Environmental Protection Division
         300 W. 15th Street
         Austin, Texas 78701
         Elizabeth.sterling@texasattorneygeneral.gov

         ATTORNEY FOR PUBLIC UTILITY COMMISSION




Active 17981213.1
Hon. Blake Hawthorne                        3             February 24, 2015


cc:      Alfred R. Herrera
         Jim Boyle
         Felipe Alonso
         Herrera & Boyle PPLC
         816 Congress Ave., Suite 1250
         Austin, Texas 78701
         aherrera@herreraboylelaw.com
         jboyle@herreraboylelaw.com
         falonso@herreraboylelaw.com

         ATTORNEYS FOR ALLIANCE OF TXU/ONCOR CUSTOMERS


         Jim Rourke
         Office of Public Utility Counsel
         1701 N. Congress Ave
         Suite 9-180
         Austin, Texas 78701
         jim.rourke@opuc.texas.gov


         Tonya Baer
         Christiaan Siano
         Office of Public Utility Counsel
         1701 N. Congress Ave
         Suite 9-180
         P.O. Box 12397
         Austin, Texas 78711-2397
         tonya.baer@opuc.texas.gov
         christiaan.siano@opuc.texas.gov

         ATTORNEYS FOR OFFICE OF PUBLIC UTILITY COUNSEL




Active 17981213.1
Hon. Blake Hawthorne                      4                 February 24, 2015


cc:      Thomas L. Brocato
         Georgia N. Crump
         Melissa A. Long
         Lloyd Gosselink Rochelle &
         Townsend PC
         P. O. Box 1725
         Austin, Texas 78767
         tbrocato@lglawfirm.com
         gcrump@lglawfirm.com
         mlong@lglawfirm.com

         ATTORNEYS FOR STEERING COMMITTEE OF CITIES SERVED BY ONCOR


         Katherine H. Farrell
         Assistant Attorney General
         Office of the Attorney General of Texas
         Energy Rates Section
         Administrative Law Division
         P.O. Box 12548
         Austin, Texas 78711-2548
         katherine.farrell@texasattorneygeneral.gov

         ATTORNEYS FOR THE STATE OF TEXAS’ AGENCIES AND INSTITUTIONS OF
         HIGHER EDUCATION


         Mark C. Davis
         John T. Wright
         Holland & Knight
         1005 Congress Ave., Suite 950
         Austin, Texas 78701
         mark.davis@hklaw.com
         john.t.wright@hklaw.com

         ATTORNEYS FOR TEX-LA ELECTRIC COOPERATIVE OF TEXAS INC.



Active 17981213.1
Hon. Blake Hawthorne                        5                   February 24, 2015


cc:      Campbell McGinnis
         Shawn P. St. Clair
         McGinnis Lochridge & Kilgore
         600 Congress Ave., Suite 2100
         Austin, Texas 78701
         cmcginnis@mcginnislaw.com
         sstclair@mcginnislaw.com

         ATTORNEYS FOR RAYBURN COUNTRY ELECTRIC COOPERATIVE, INC.


         Phillip Oldham
         Benjamin Hallmark
         Thompson & Knight LLP
         98 San Jacinto Blvd., Suite 1900
         Austin, Texas 78701
         phillip.oldham@tklaw.com
         benjamin.hallmark@tklaw.com

         ATTORNEYS FOR TEXAS INDUSTRIAL ENERGY CONSUMERS


         Jason M. Ryan
         Vice President and Associate General Counsel, Regulatory
         CenterPoint Energy Service Company LLC
         1111 Louisiana Street, Suite 4657
         Houston, Texas 77002




Active 17981213.1